Citation Nr: 0331550	
Decision Date: 11/14/03    Archive Date: 11/25/03

DOCKET NO.  01-01 382A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for joint pain to include 
as secondary to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel




REMAND

In January 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Ask the appellant to submit any 
military orders, DD Form 214, or other 
documents supporting his claimed 
service in the Southwest Asia theater 
of operations, and to provide the dates 
that he served in the Persian Gulf, the 
designation of the unit with which he 
served there, his duties while serving 
there, and where he was located in the 
Persian Gulf.  Also, the appellant 
should be asked to submit any service 
personnel or service medical records in 
his possession.  The appellant should 
be asked to clarify his Army National 
Guard service after he returned from 
the Persian Gulf, including whether it 
was with the Texas and/or Puerto Rico 
Army National Guard and the dates of 
such service; the dates of his Naval 
Reserve service; whether he joined the 
Army National Guard again after his 
Naval Reserve service and, if so, 
where; and whether he is currently a 
member of any National Guard or reserve 
component and, if so, which one and 
where it is located.

2.  Contact the Army Reserve Personnel 
Center, ATTN: DARP-PAS, Code 7, St. 
Louis, Missouri, and request the 
appellant's service medical records and 
personnel records and verification of 
any active duty that he performed in 
Southwest Asia during the Persian Gulf 
War, along with the character of 
discharge from such service.  The Army 
Reserve Personnel Center should be 
informed that the Adjutant General of 
Puerto Rico has advised that the 
appellant's records are not available 
in Puerto Rico and that they should be 
requested from Code 7.  If no records 
pertaining to the appellant can be 
found, or if they have been destroyed, 
ask for specific confirmation of that 
fact. 

3.  Ask the appellant to identify by 
name and address all medical care 
providers by whom he was treated or 
evaluated for a disorder manifested by 
joint pain involving the jaw, the left 
shoulder and/or the elbows, during the 
period from March 1998 to the present, 
including any VA treatment in 2001.  
Provide him with release forms and ask 
that a copy be signed and returned for 
each non-VA health care provider 
identified.  Obtain any additional 
medical records identified by the 
appellant.  If any records cannot be 
obtained and we do not have affirmative 
evidence that they do not exist, inform 
the appellant of the records that we 
were unable to obtain, including what 
efforts were made to obtain them.  
Also, inform the appellant that we will 
proceed to decide his appeal without 
these records unless he is able to 
submit them.  Allow an appropriate 
period of time within which to respond.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





